Citation Nr: 1046967	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-00 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a pyschiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
depression.

2.   Entitlement to service connection for a psychiatric 
disability, to include PTSD and depression.

3.  Entitlement to service connection for bilateral foot 
disability.

4.  Entitlement to service connection for bilateral knee 
disability.

5.  Entitlement to service connection for bilateral ankle 
disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to a rating in excess of 10 percent for a right 
tibial stress fracture.

8.   Entitlement to a rating in excess of 10 percent for a left 
tibial stress fracture.

REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and L.P.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to January 
2002.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from January 2005, April 2008, and April 2009 rating 
decisions of the Indianapolis, Indiana Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

The January 2005 rating decision held that new and material 
evidence had not been received to reopen a claim of entitlement 
to service connection for psychiatric disability, to include PTSD 
and depression.  The January 2005 rating decision also denied 
entitlement to an evaluation in excess of 10 percent, each, for 
left and right tibial stress fractures.

The April 2008 rating decision, in pertinent part, denied 
entitlement to service connection for bilateral knee and 
bilateral ankle disabilities.  The April 2009 rating decision 
denied entitlement to service connection for a low back 
disability, and for bilateral foot disability.

With respect to the Veteran's appeal to reopen a claim for 
entitlement to service connection for a pyschiatric disability, 
to include PTSD and depression, the RO denied service connection 
for such claims in April 2003 and January 2005.  The record shows 
that the RO reopened the Veteran's previously denied claim in 
March 2006.  However, the United States Court of Appeals for 
Veterans Claims (Court) has made it clear that even if an RO 
makes an initial determination to reopen a claim, the Board must 
still review the RO's preliminary decision in that regard.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  Accordingly, the 
issues on appeal have been recharacterized as those which are 
found on the coversheet of the decision.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of that hearing is in the record.

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
has been raised by the record, and adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Such denial 
has not been appealed.  Therefore, the Board does not have 
jurisdiction over it, and any new claim in this regard is 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back 
disability, bilateral foot disability, bilateral ankle 
disability, and bilateral knee disability, as well as the issues 
of entitlement to evaluations in excess of 10 percent for 
bilateral tibial stress fractures, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision in April 2003, the RO denied service 
connection for a psychiatric disability, to include depression 
and PTSD with anxiety.  The Veteran was notified of her right to 
appeal, but a timely appeal was not filed.

2.   Evidence added to the record since the April 2003 RO 
determination considered in conjunction with the record as a 
whole is new, relates to an unestablished fact necessary to 
substantiate the Veteran's claim, and raises a reasonable 
possibility of substantiating the Veteran's claim.

3.  PTSD has been shown by competent evidence to be causally 
related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for 
entitlement to service connection for a psychiatric disability, 
to include PTSD and depression, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).   

2.  PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable decision on 
a claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), Court 
specifically addressed VCAA notice requirements in the context of 
a veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.

In light of the decision herein reopening the claim and granting 
service connection for the benefit sought on appeal, the Board 
finds that any errors with regard to the VCAA duties to notify 
and/or assist are harmless.  Consequently, the case is ready for 
appellate review.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, extensive evidence submitted by the veteran 
or on his behalf.  Indeed, the Federal Circuit has held that the 
Board must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).
New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a 
final decision by the RO may not thereafter be reopened and 
allowed, in the absence of clear and unmistakable error (CUE), 
except as provided by 38 U.S.C.A. § 5108, which indicates that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), in the absence of CUE, and absent the submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c)(West 2002); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.105.

Under applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  The Veteran filed her claim to reopen in July 2004.  
Therefore, the Board finds that the post August 29, 2001 standard 
of review should be applied.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and a psychosis becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in, 
or aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f)(2010).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court 
of Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a veteran 
was exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD.  In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat with 
the enemy" is made, in part, by considering military citations 
that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may also 
be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat- related stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, provided 
that the veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 9 
Vet. App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)) (emphasis added).  The provisions of this amendment 
apply to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13, 2010.   Accordingly, 
the provisions apply to this case.



1.  New and Material Evidence to Reopen-Psychiatric Disability

The Veteran asserts that new and material evidence has been 
submitted to reopen her claim for entitlement to service 
connection for a psychiatric disability.    The record reflects 
that in an April 2003 decision, the RO initially denied the 
Veteran's claim for PTSD on the basis that there was no PTSD 
diagnosis.  The Veteran's claim for depression was also denied 
because although the record demonstrated that the Veteran 
experienced depression within one year after service, the record 
did not establish that the condition was a psychosis.  No appeal 
was taken from that determination, and there has been no 
allegation of CUE in that regard.  As such, it is final.  38 
U.S.C.A. § 7105.  

The evidence of record at the time of the April 2003 RO denial 
included the Veteran's service treatment and personnel records 
which were negative for complaints of, or treatment for a 
psychiatric disability, to include PTSD or depression.  Post-
service treatment records, include VA outpatient treatment 
reports which show that the Veteran was diagnosed with and 
treated for depression.  A December 2002 VA examination report 
also shows that the Veteran was diagnosed with depressive 
disorder, but that she did not meet the criteria for PTSD.

The evidence received since the final April 2003 RO decision 
includes VA and private outpatient treatment records showing 
diagnoses of, and treatment for, psychiatric disabilities, to 
include depression and PTSD.  Such evidence also includes private 
and VA opinions as to whether the Veteran met the criteria for 
PTSD and whether her PTSD was related to her reported stressors.  
The evidence also includes letters sent from the Veteran to her 
mother while she was in service that documented her daily 
activities, including some of her reported in-service stressors.

The Board finds this additional evidence is new, in that it was 
not previously of record, and it is also material as it relates 
to a prior basis for denial of the claim, i.e., whether the 
Veteran has a current psychiatric disability that is related to 
service, including whether the Veteran has a current PTSD 
diagnosis that is based on a verified in-service stressor.  Thus, 
new and material evidence has been submitted, and the claim is 
reopened. To this extent only, the appeal is allowed.

2.  Service Connection -Pyschiatric Disability

The Veteran asserts that service connection is warranted for a 
psychiatric disability.  With respect to a current disability, 
the record reflects that she has been diagnosed with, and treated 
for pyschiatric disabilities to include depressive disorder, 
depression, anxiety, and PTSD.

Thus, the next inquiry is whether a diagnosed psychiatric 
disability is causally related to service, to include a verified 
service stressor.  The Veteran does not allege, and a review of 
the official service records contained in her claims file does 
not otherwise indicate, that she engaged in combat against enemy 
forces as contemplated by VA regulations.  Rather she asserts 
that her in-service stressors involved events that happened 
during basic training and after she injured her legs.  According 
to the Veteran, in various statements of record and during her 
Regional Office and Travel Board hearings, after complaining of 
pain and discomfort in her legs, she was removed from her 
training unit and placed in a barracks situation with a group of 
Training Instructors (TI), who distanced themselves from her, 
reacted with hostility toward her, and restricted her to the 
barracks for several weeks to rehabilitate her legs so that she 
could return to basic training.  According to the Veteran, she 
had to stay in the barracks for three months and was targeted by 
a particular TI for mental torment, isolation, intimidation, and 
sadistic interrogation, including not being allowed to go to 
chapel, not being allowed to go the hospital despite experiencing 
severe leg pain, urinating on the bed as a result of the pain and 
not being able to move, being read a Confederate Manual of Arms 
as a form of intimidation to get her to sign false papers so she 
could be discharged from the Air Force, being talked down to and 
belittled, being restricted to her room and not being able to 
attend a Christmas party, not being able to attend a Brittney 
Spears concert despite other airmen being able to, and being 
subjected to punishment, ridicule, and humiliation after not 
being able to clean the barracks due to her leg injuries.  

The Board finds the Veteran is competent to report that such 
incidents occurred.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005) (noting that a veteran and other persons can 
attest to factual matters of which they had first-hand knowledge, 
e.g., experiencing loud noises in service and witnessing events).  
Additionally, a review of letters submitted by the Veteran dated 
between October 2001 and January 2002 (including post-marked 
envelopes) and addressed to her mother, show that the Veteran 
wrote of many of her documented stressors, including being made 
to sign papers that falsely stated that her bilateral leg 
disability was a pre-existing condition, having TI's distance 
themselves from her and react with hostility towards her, feeling 
isolated and restricted to her room and barracks, feeling 
humiliated and ridiculed, not being able to go to see the 
chaplain, and urinating on her bed and not being allowed to go to 
the emergency room as a result of her leg pain.  October 2001 
service treatment records show that the Veteran had to quit BMT 
training after four weeks and moved to 319 SQ due to shin, ankle, 
and foot pain and swelling and that she was put on training 
temporary duty restriction as a result of such conditions.  
Therefore, the Board finds that such information is sufficient 
independent evidence to verify that the Veteran's reported 
stressors actually occurred.

Thus, the next inquiry is whether the Veteran has a current PTSD 
diagnosis and whether such diagnosis is causally related to the 
verified service stressor.  The record shows that the Veteran has 
been diagnosed with PTSD based on her reported in-service 
stressors.  Specifically, a private April 2010 psychological 
evaluation shows that the examiner, who thoroughly detailed why 
the Veteran meets the A, B, C, D criteria for PTSD, opined that:

It is much more likely than not that there 
is a causal connection between [the 
Veteran's] cruel and isolative experiences 
with the training instructors and her full 
blown posttraumatic stress disorder.  The 
data available to this examiner suggests 
she was mentally fit for duty upon 
enlistment and that she was doing fine with 
her training until her legs gave out and 
she was placed in a barracks with a group 
of instructors whose jobs were to yell at 
recruits, break them down, and integrate 
them into disciplined airmen capable of 
defending our country.  Training 
instructors likely resented having recruits 
who could not make the grade placed in 
their living quarters and rightly so.  By 
the same token, [the Veteran] was likely 
immediately intimidated by having to live 
so closely with NCO's who where [sic] her 
ranking superiors.

The Board finds that such opinion is highly competent and 
probative with respect to whether the Veteran's current PTSD is 
causally related to her verified in-service stressors.  
Therefore, because the record demonstrates that the Veteran has 
PTSD, which is linked to specific and conformed stressor 
incidents which occurred while she was in basic training, and 
resolving all benefit of doubt in the Veteran's favor, the Board 
finds that the evidence of record is sufficient to support a 
finding of service connection for PTSD.  Accordingly, the 
Veteran's claim for service connection for PTSD is granted.

The Board again notes that the record reflects diagnoses other 
than PTSD, specifically anxiety, depressive disorder, and 
depression.  Nevertheless, manifestations of such conditions have 
not been clinically distinguished from manifestations of PTSD, 
for which service connection has been established herein.  


ORDER

As new and material evidence was received to reopen a claim of 
entitlement to service connection for a psychiatric disability, 
the appeal, to this extent, is granted.

Entitlement to service connection for PTSD, is granted.


	(CONTINUED ON NEXT PAGE)



REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2010).  

Such assistance includes the obligation to obtain ongoing 
treatment records while a claim is pending.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court 
has held the types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as pain 
or other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The record reflects that the Veteran's representative submitted 
MRI's of the Veteran's bilateral feet, ankles, and knees which 
were taken at a VA facility in May 2009 and October 2009.  
However, in reviewing the record, the Board observes that 
although the record contains VA examination reports dated in 
April 2009, the Veteran's claims file does not contain any VA 
treatment records since April 2009.  Because such records may 
contain information that would be helpful in adjudicating the 
Veteran's claims for service connection for a back disability and 
bilateral foot, ankle, and knee disabilities and in rating the 
Veteran's bilateral lower extremity tibial stress fractures with 
Blount's disease disabilities, the Board finds the RO should make 
a reasonable effort to locate and associate with the Veteran's 
claims file, any outstanding VA treatment records pertaining to 
the Veteran. 

The Veteran asserts that service connection is warranted is for 
bilateral knee, ankle, and foot disabilities as well as a low 
back disability.  The record reflects that the Veteran has been 
diagnosed with bilateral foot, ankle, and bilateral knee 
arthritis, and ankle tendinitis, hypermobile joint syndrome, and 
probable fibromyalgia.  She has also been diagnosed with lumbar 
spine degenerative disc disease, foraminal and central stenosis, 
and early facet joint disease.  The Veteran's service treatment 
records show that in October 2001, the Veteran complained of, and 
was treated for bilateral foot, ankle, and knee pain and 
swelling.  The Veteran contends that her current bilateral foot, 
ankle, and knee disabilities are related to her in-service foot, 
ankle, and knee symptomatology.  The record also shows that the 
Veteran contends that her current bilateral foot, ankle, and knee 
disabilities are due to, or aggravated by her service-connected 
bilateral tibial stress fractures.  She also contends that her 
current back disability is secondary to her bilateral knee 
disability (i.e. she falls and injures her back as a result of 
her knees giving out).  The matters of entitlement to service 
connection on a secondary basis for the Veteran's bilateral knee 
ankle and foot disabilities have not been adjudicated nor 
developed for appellate consideration.  However, the Board finds 
that the secondary service-connection issues are inextricably 
intertwined with the issues on appeal.  

A review of the record shows that although the Veteran has 
contended that her current bilateral knee, ankle, and foot 
disabilities are due to her documented in-service foot, ankle, 
and knee pain and swelling and/or her service-connected bilateral 
tibial stress fractures and that her current back disability is 
due to her bilateral knee disability, there is no evidence that 
any examiner, private or VA, as provided an opinion as to the 
etiology of the Veteran's current conditions.  The Board finds 
that such an opinion is necessary in order to properly adjudicate 
the Veteran's claims.  Therefore, the Board finds that the claim 
must be remanded for a VA examination and clinical opinion as to 
the nature and etiology of the Veteran's current back and 
bilateral foot, ankle, and knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as well 
as 38 U.S.C.A. 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.  Specifically, the 
appellant and her representative should be 
informed as to the information and evidence 
necessary to substantiate her claims for 
service connection for low back, bilateral 
ankle, bilateral foot, and bilateral knee 
disability, to include as secondary to 
service-connected bilateral tibial stress 
fractures, as well as her claims for 
increased evaluations for her bilateral 
tibial stress fractures, including which 
evidence, if any, the Veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  Additionally, the 
Veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim.  
She must also be provided the criteria for 
consideration in the assignment of a 
disability rating and an effective date in 
the event of award of the benefit sought.

2.  Contact the Veteran and request that 
she furnish the names, addresses, and dates 
of treatment of all medical providers from 
whom she has received treatment for her 
service-connected bilateral tibial stress 
fractures since January 2002 and her back 
and bilateral knee, ankle, and foot 
disabilities since service.  After securing 
the necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already of 
record.

3.  All pertinent treatment records from 
the Jesse Brown VA Medical Center and any 
other pertinent VA facility should be 
obtained and associated with the Veteran's 
claims file, to particularly include dated 
from April 2009.  If no records are 
available, it must be so indicated in the 
claims file.

4.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of any 
current low back, foot, ankle, and knee 
disabilities.  All necessary tests should 
be performed.  All current low back, foot, 
ankle, and knee disabilities should be 
identified.  

The examiner should be requested to furnish 
an opinion as to whether it is at least as 
likely as not that any currently diagnosed 
low back, foot, ankle, and/or knee 
disability is related to any incident of 
service including the documented complaints 
of, and treatment for, bilateral foot, 
ankle, and knee pain and swelling in 
October 2001.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any currently diagnosed low back 
disability is proximately caused or 
aggravated by the Veteran's bilateral knee 
disability.  The examiner should also be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the Veteran's low back, foot, ankle 
and/or knee disability are proximately 
caused or aggravated by her service-
connected bilateral tibial stress fracture 
disability.  

The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner in 
conjunction with the examination.

5.  Thereafter, the RO should readjudicate 
the issues on appeal, and also separately 
adjudicate in a formal rating decision the 
issues of entitlement to service connection 
for low back, bilateral foot, ankle, and 
knee disability as secondary to service-
connected bilateral tibial stress fracture 
disability.  If any benefit sought remains 
denied, the RO should issue the Veteran and 
her representative a supplemental statement 
of the case, to include the laws and 
regulations applicable in adjudicating 
service connection for a disability as 
secondary to service-connected disability, 
and afford the Veteran and her 
representative the appropriate opportunity 
to respond.  The Veteran must be advised 
that a timely substantive appeal must be 
received as to the secondary service 
connection matters in order to warrant 
appellate consideration.  Thereafter, the 
case should be returned to the Board, as 
warranted.
	
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


